                      CASE 0:19-cv-01820-MJD-BRT Doc. 273 Filed 09/29/20 Page 1 of 1

                                  UNITED STATES DISTRICT COURT
                                             DISTRICT OF MINNESOTA

                        MOTION HEARING VIA ELECTRONIC MEANS
Insignia Systems, Inc.,                                                   COURT MINUTES
                                                                        BEFORE: Becky R. Thorson
                         Plaintiff,                                       U.S. Magistrate Judge
v.
                                                           Case No:         19cv1820 (MJD/BRT)
News Corporation; News America Marketing FSI               Date:            September 29, 2020
L.L.C.; News America Marketing In-Store                    Location:       (via electronic means)
Services L.L.C.,                                           Court Reporter: Carla Bebault
                                                           Hearing Time Commenced: 11:00 a.m.
                         Defendants.                       Hearing Time Concluded: 1:00 p.m.
                                                           Time in Court: 2 Hours


  APPEARANCES BY ELECTRONIC MEANS:
     For Plaintiff:          Gloria Park, Esq., Mark Musico, Esq., Alejandra Salinas, Esq., Rachel S. Black, Esq.,
                             Susman Godfrey LLP; S. Jamal Faleel, Esq., Blackwell Burke PA

     For Defendants:         Rachel Dougherty, Esq., Nicole M. Moen, Esq., Fredrikson & Byron, PA;
                             Jane B. O’Brien, Esq., Paul, Weiss, Rifkind, Wharton & Garrison LL

     Hearing on:             Plaintiff’s Motion to Compel Production of Documents (Doc. No. 240); and
                             Insignia’s Fourth Motion to Compel (Doc. No. 251).

     IF MOTION IS RULED ON PLEASE INCLUDE DOCUMENT NUMBER AND TITLE APPEARING IN CM/ECF:

  As stated on the record, Plaintiff’s Motion to Compel Production of Documents (Doc. No. 240) is DENIED
  except as follows:
     1. Defendants must produce the documents it had agreed to produce as stated on the record at the hearing,
          no later than October 21, 2020. To the extent transcripts are produced, they should be produced in
          unredacted form. The documents and transcripts, however, may be designated Confidential under the
          Protective Order.
     2. Plaintiff’s motion to compel is denied in all other respects.
  As stated on the record, Insignia’s Fourth Motion to Compel (Doc. No. 251) with respect to Defendants’
  privilege log is DENIED.


  ORDER TO BE SUBMITTED BY:                         COURT         PLAINTIFF  DEFENDANT
  Motion taken under advisement as of: n/a

   ORDER TO BE ISSUED X NO SEPARATE ORDER TO BE ISSUED  R&R TO BE ISSUED  NO R&R TO BE ISSUED
   Exhibits retained by the Court  Exhibits returned to counsel

                                                                                                s/ Danielle M. Mair
                                                                                             Signature of Law Clerk
